Citation Nr: 0518824	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1959 to January 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action of the Muskogee, Oklahoma 
RO that denied service connection for asbestosis as due to 
asbestos exposure.  A Notice of Disagreement was received in 
April 2003, and a Statement of the Case was issued in March 
2004.  A Substantive Appeal was received in April 2004.

In April 2005, the veteran's claims file was transferred to 
the Columbia, South Carolina RO, reflecting the veteran's 
change of residence to that state.

In May 2005, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  During the 
hearing, the veteran submitted additional documentary 
evidence to the Board and waived (in writing) his right to 
have the RO initially review this evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004).


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran likely had asbestos exposure during his naval 
service as a boiler-room technician aboard the U.S.S. 
Antietam; there is no other indicia of pre- or post-service 
asbestos exposure.  

2.  Competent medical opinion indicates that the veteran 
currently suffers from asbestosis, due to exposure to 
asbestos.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for asbestosis are met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable decision on the claim for 
service connection for asbestosis, granting the full benefit 
sought on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.    

II.  Background

Service administrative records show that the veteran served 
aboard the U.S.S. Antietam (CVS-36), from May 1959 to January 
1962.

The service medical records are completely negative for 
findings or diagnoses of asbestosis.  On January 1962 
separation examination, the lungs and chest were normal, and 
chest X-rays were negative.

Post service, in July 2002, the veteran filed a claim for VA 
disability compensation stemming from exposure to asbestos 
during the course of his duties as a boiler-room technician 
aboard the U.S.S. Antietam between 1959 and 1962.

In a November 2002 response to a September 2002 RO letter 
regarding claimed asbestos exposure, the veteran stated that 
he served as a boiler-room technician aboard the U.S.S. 
Antietam, with duties including maintenance and replacement 
of boilers and steamlines which were wrapped in asbestos.  
Re-insulating steamlines on numerous occasions particularly 
exposed him to asbestos.  He denied smoking for the past 20 
years.

The veteran underwent polysomnography by S. Vaidya, M.D., in 
April 2003.  The interpretation was severe apnea/hypopnea 
syndrome with marked hypoxemia and marked fragmentation of 
sleep architecture.

In May 2003, D. R. Allen, M.D., noted that the veteran had 
moderate chronic obstructive pulmonary disease (COPD), and a 
history of asbestos exposure and sleep apnea based on a sleep 
study.  A chest CT scan revealed nonspecific pleural 
thickening along the left lateral chest wall, without 
evidence for underlying calcification.  The impressions 
included minimal nonspecific pleural thickening along the 
left lateral chest wall.  In early June, Dr. Allen noted that 
the veteran had sleep apnea, moderate COPD, and a history of 
asbestos exposure in the Navy.  From 1958 to 1961, he worked 
as a boiler technician in the Navy with heavy exposure to 
asbestos.  A chest CT scan revealed some pleural thickening 
of the left lateral chest wall.  In late June, Dr. Allen 
noted that the veteran had been a boiler technician in the 
Navy for approximately 3 years from 1958 to 1961, during 
which time he received substantial asbestos exposure.  He 
noted that a recent chest CT scan had shown pleural 
thickening, and opined that this was consistent with 
asbestosis.

On February 2004 VA respiratory examination, the examiner 
reviewed the veteran's claims file and medical records, which 
showed no evidence of any lung problems in military service.  
The veteran gave a history of working as a boiler technician 
in the Navy for 3 to 4 years, with no problems at that time, 
and the gradual onset of wheezing problems approximately 5 to 
6 years ago.  The examiner reviewed a May 2003 chest CT scan 
that revealed minimal nonspecific pleural thickening along 
the left lateral chest wall, and April 2003 records showing a 
history of severe sleep apnea with marked hypoxemia and 
marked fragmentation of sleep architecture.  After current 
examination of the veteran with chest X-rays, the examine 
opined that the X-rays showed evidence of asbestos exposure 
in the past, and that the majority of the veteran's 
respiratory problems were secondary to his obstructive sleep 
apnea and not asbestosis.

In an April 2004 statement, Dr. Vaidya opined that the 
veteran's sleep apnea had nothing to do with his shortness of 
breath condition.

In a May 2004 statement, R. Smith, M.D., reviewed information 
pertaining to the veteran's pulmonary status, including 
evidence of overall lung dysfunction as demonstrated by 
arterial blood gases, and a pulmonary function test (PFT) 
which showed chronic lung disease unimproved after 
bronchodilator treatment.  Both standard films and a chest CT 
scan confirmed pleural thickening.  He opined that these 
findings in the presence of long-term asbestos exposure 
strongly supported a diagnosis of asbestosis.  With respect 
to the veteran's diagnosed obstructive sleep apnea and the 
May 2004 VA examiner's conclusion that the veteran's 
radiographic and PFT findings were due to the apnea, Dr. 
Smith stated that the radiographic evidence could not be 
explained away by sleep apnea or previous episodes of 
bronchitis, and opined that the evidence strongly supported 
asbestosis as the veteran's ongoing problem.  Dr. Smith also 
noted that other physicians shared this opinion, noting that 
the veteran was exposed to asbestos during his military 
service, and that that exposure was most certainly the major 
contributor to his current condition.

In a December 2004 statement, D. Smith, Jr., M.D., stated 
that the veteran suffered from obstructive sleep apnea 
requiring oxygen therapy, and that the combination of his 
ongoing asbestosis with sleep apnea continued to affect his 
ability to work, as well as his heart, leading to congestive 
heart failure. 

In an April 2005 statement, A. Mansour, M.D., stated that the 
veteran was currently under his care for COPD and asbestos 
exposure with pleural disease.  The veteran gave a history of 
exposure to asbestos while in the Navy, and denied any other 
contact with asbestos other than during that military 
service.  An October 2004 chest CT scan revealed pleural 
thickening suggestive of asbestos.

During the May 2005 Board hearing, the veteran testified 
about his exposure to asbestos during his naval service.  He 
stated that, post service, he had worked as a truck driver, 
and had not worked in any profession or industry that exposed 
him to asbestos.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to in-service 
injury or disease.  See Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has VA promulgated any specific 
regulations for these types of cases.  However, in 1988 VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-
1").  In addition, a recent opinion by the VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and, in part, also concluded that medical nexus 
evidence was needed to establish a claim based on inservice 
asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claim 
for service connection for asbestosis, claimed as due to in-
service asbestos exposure, under the established 
administrative protocols.  See Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown,        10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the its 
claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In this case, the veteran claims service connection for 
asbestosis due to asbestos exposure during his naval service 
as a boiler-room technician aboard the U.S.S. Antietam.  

The veteran's service records, including medical records, are 
completely negative for any findings or diagnoses of 
asbestosis.  On separation examination in January 1962, the 
veteran's lungs and chest were normal,, and chest X-rays were 
negative.  These records include no specific evidence to 
document any in-service asbestos exposure. 

That notwithstanding, the Board finds the veteran's 
descriptions of his in-service duties to be credible (see, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), and 
that, given those duties, the veteran's Navy service likely 
involved some exposure to asbestos; the record includes 
nothing to indicate any pre- or post-service asbestos 
exposure.  Furthermore, the Board determines that the 
competent and probative evidence supports a finding that the 
veteran currently suffers from asbestosis that is a residual 
of in-service asbestos exposure.  In this regard, the Board 
has considered Dr. Allen's June 2003 opinion that a chest CT 
scan showing pleural thickening was consistent with the 
veteran's asbestos exposure in service; the February 2004 VA 
examiner's finding that current chest X-rays showed evidence 
of exposure to asbestos in the past; and Dr. Smith's May 2004 
opinion that the radiographic findings of pleural thickening 
in the presence of the veteran's long-term asbestos exposure 
during military service strongly support a diagnosis of 
asbestosis.  Moreover, Drs. Smith and Mansour, in December 
2004 and April 2005, respectively, have indicated that the 
veteran continues to suffer from asbestosis due to exposure 
to asbestos.  [Parenthetically, the Board notes that, while 
the February 2004 VA examiner opined that the majority of the 
veteran's current respiratory problems are secondary to his 
obstructive sleep apnea and not asbestosis, this opinion may 
bear on the severity of current respiratory disability, but 
in no way undermines the impressions of asbestosis of 
record]. 

The aforementioned medical opinions constitute the only 
persuasive medical opinions on the matter before the Board.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board finds  that, in arriving at these opinions, the 
physicians properly considered the factors contained in DVB 
Circular 21-88-8 and M21-1.  
Moreover, the Board is satisfied that the RO has complied 
with its claim-development procedures, and considered whether 
military records demonstrated evidence of asbestos exposure 
during service; developed whether there was pre-service 
and/or post-service occupational or other asbestos exposure; 
and determined whether there is a relationship between 
alleged asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Accordingly, on this record, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for asbestosis as due to 
exposure to asbestos are met.


ORDER

Service connection for asbestosis is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


